Motion for stay granted upon condition that appellant furnish an undertaking in the sum of $3,400 to secure any judgment that maybe recovered by the administratrix herein, and to secure the payment of any sum that may be directed to be paid to her by the appellant in the Surrogate’s Court; and upon the further condition that the appellant proceed with his appeal forthwith and be prepared to argue or submit the same on or before the 23d day of January, 1919. Order to be settled on notice. Present •—■ Dowling, Laughlin, Smith, Page and Sheam, JJ.